Conviction was for possession of intoxicating liquor, with the penalty assessed at one year in the penitentiary.
This court has recently held that under the late amendments to what is known as the Dean Law, the mere possession of intoxicating liquor is not an offense, unless it is alleged and proved that same was possessed for the purpose of sale. No. 6423, Cox v. State, 90 Tex.Crim. Rep.; 6510 Petit v. State,90 Tex. Crim. 336; 6493 Francis v. State, 90 Tex. Crim. 339. (All decided at this term of court but not yet reported.)
Under the foregoing authorities it becomes necessary to reverse the judgment of the trial court and order the prosecution dismissed, which is accordingly done.
Reversed and dismissed.